Name: 85/124/EEC: Council Decision of 11 February 1985 authorizing the extension or tacit renewal of certain trade agreements concluded between Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  cooperation policy
 Date Published: 1985-02-16

 Avis juridique important|31985D012485/124/EEC: Council Decision of 11 February 1985 authorizing the extension or tacit renewal of certain trade agreements concluded between Member States and third countries Official Journal L 048 , 16/02/1985 P. 0031 - 0032*****COUNCIL DECISION of 11 February 1985 authorizing the extension or tacit renewal of certain trade agreements concluded between Member States and third countries (85/124/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Decision 69/494/EEC of 16 December 1969 on the progressive standardization of agreements concerning commercial relations between Member States and third countries and on the negotiation of Community agreements (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas extension of tacit renewal beyond the end of the transitional period was last authorized in the case of the Agreements and Protocols listed in the Annex by Decision 84/88/EEC (2); Whereas the Member States concerned have, with a view to avoiding any disruption of their commercial relations with the third countries concerned based on agreement, requested authorization to extend or renew the abovementioned agreements; Whereas, however, most of the areas covered by these national agreements are henceforth the subject of Community agreements; whereas in this situation there should be authorization for the maintenance of national agreements only for those areas not covered by Community agreements; whereas, in addition, such authorization should not, therefore, adversely affect the obligation incumbent upon the Member States to avoid and, where appropriate, to eliminate any incompatibility between such agreements and the provisions of Community law; Whereas the provisions of the agreements to be either prolonged or renewed should not furthermore, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas the Member States concerned have declared that the extension or tacit renewal of these agreements would neither constitute an obstacle to the opening of Community negotiations with the third countries concerned and the transfer of the commercial substance of those agreements to Community agreements nor, during the period under consideration, hinder the adoption of the measures necessary to complete the standardization of the import arrangements of the Member States; Whereas at the conclusion of the consultations provided for in Article 2 of Decision 69/494/EEC it was established, as the aforesaid declarations by the Member States concerned confirm, that the provisions of the agreements to be extended or renewed would not, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas, in these circumstances, the agreements concerned may be either extended or tacitly renewed for a limited period, HAS ADOPTED THIS DECISION: Article 1 The Trade Agreements and Protocols between Member States and third countries listed in the Annex hereto may be extended or tacitly renewed up to the dates indicated for each of them for those areas not covered by agreements between the Community and the third countries concerned and in so far as their provisions are not contrary to existing common policies. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 February 1985. For the Council The President G. GORIA (1) OJ No L 326, 29. 12. 1969, p. 39. (2) OJ No L 40, 11. 2. 1984, p. 31.